UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4303
HUMBERTO LOPEZ-MENDOZA,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                          (CR-01-200-01)

                      Submitted: August 22, 2002

                      Decided: September 3, 2002

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Bouchard, Chesapeake, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Darryl J. Mitchell, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 UNITED STATES v. LOPEZ-MENDOZA
                              OPINION

PER CURIAM:

   Humberto Lopez-Mendoza appeals his conviction and sentence for
reentry by a deported alien in violation of 8 U.S.C. §§ 1326(a), (b)(2)
(2000). Finding no reversible error, we affirm.

   Lopez-Mendoza raises only one claim on appeal, contending that
the district court abused its discretion in denying his motion for a
downward departure based on cultural assimilation. Because a deci-
sion to depart from the sentencing guidelines is a highly factual deter-
mination within the exclusive province of the sentencing court, this
court will only review such a decision if it reflects a purely legal
determination, such as the district court’s misapprehension of its
authority to depart. United States v. Wilkinson, 137 F.3d 214, 230 (4th
Cir. 1998); United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir.
1990). We have reviewed the sentencing transcript as set forth in the
joint appendix and find that the district court considered the grounds
raised in Lopez-Mendoza’s motion and concluded that a downward
departure was not warranted under the facts of the case. Therefore, we
find that this claim is not subject to appellate review.

   Accordingly, we affirm Lopez-Mendoza’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED